 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9   Mussalina Muhaymin, et al.,                        No. CV-17-04565-PHX-DLR
10                   Plaintiffs,                        ORDER SETTING FINAL
                                                        PRETRIAL CONFERENCE
11   v.
12   City of Phoenix, et al.,
13                   Defendants.
14
15
16          IT IS ORDERED setting a Final Pretrial Conference in this case for April 7, 2022

17   at 9:30 a.m.
18          IT IS FURTHER ORDERED that the attorneys who will be responsible for the

19   trial of the case shall attend the Final Pretrial Conference (to be held at 401 W. Washington

20   Street, Phoenix, Arizona, Courtroom 606).
21          IT IS FURTHER ORDERED that the attorneys who will be responsible for the
22   trial of the case shall:

23   (1)    Prepare and sign a joint Proposed Final Pretrial Order and lodge it with the Court

24   (by electronically filing a notice of lodging with the joint Proposed Final Pretrial Order

25   attached) by March 26, 2022.

26
27
28
 1   (2)    In addition to lodging a copy of the joint Proposed Final Pretrial Order, the parties
 2   shall also submit a copy of the joint Proposed Final Pretrial Order in a Word compatible
 3   format to the chambers’ e-mail address.1
 4          IT IS FURTHER ORDERED that the content of the joint Proposed Final Pretrial
 5   Order shall include, but not be limited to, the content prescribed in the Proposed Final
 6   Pretrial Form of Order found on the Court’s website at www.azd.uscourts.gov under
 7   Judges’ Information/Orders, Forms and Procedures/Judge Rayes.
 8          IT IS FURTHER ORDERED that, pursuant to Federal Rule of Civil Procedure
 9   37(c), the Court will not allow the parties to offer an exhibit, a witness, or other information
10   that was not: (1) disclosed in accordance with the provisions of this Order; (2) disclosed in
11   accordance with the provisions of the Federal Rules of Civil Procedure; and (3) listed in
12   the joint Proposed Final Pretrial Order; unless the offering party can show good cause as
13   to why such party failed to comply with these requirements.
14          IT IS FURTHER ORDERED that the parties shall exchange drafts of the joint
15   Proposed Final Pretrial Order no later than fourteen (14) days before the submission
16   deadline.
17          IT IS FURTHER ORDERED that:
18   (1) the parties shall number exhibits as provided in the Exhibit Marking Instructions located
19   on the Court’s website at www.azd.uscourts.gov under Judges’ Information/Orders, Forms
20   and Procedures/Judge Rayes., and such numbers shall correspond to the numbers of
21   exhibits listed in the joint Proposed Final Pretrial Order;
22   (2) no later than fourteen (14) days before the submission deadline for the joint
23   Proposed Final Pretrial Order, the parties shall meet in person and exchange marked
24   copies of all exhibits to be used at trial; any exhibit not marked and exchanged at this
25   meeting shall be precluded at trial;2 and
26
27
     1
      Rayes_chambers@azd.uscourts.gov
28   2
      If there is any dispute as to the location of this meeting, it shall occur in this Court’s jury
     room.

                                                  -2-
 1   (3) while meeting to exchange exhibits, the parties shall eliminate any duplicate exhibits.3
 2          IT IS FURTHER ORDERED that, if this case shall be tried to a jury, the parties
 3   shall file and serve all motions in limine (no more than 5 motions in limine per side) no
 4   later than March 7, 2022. Each motion in limine shall include the legal basis supporting
 5   it. Responses to motions in limine are due March 17, 2022. Motions in limine and
 6   Responses shall be no more than five (5) pages in length. No replies will be permitted.
 7   The attorneys for all parties shall come to the Final Pretrial Conference prepared to address
 8   the merits of all such motions.
 9          IT IS FURTHER ORDERED that, if this case shall be tried to a jury, the parties
10   shall complete the following tasks by the time of the lodging of the joint Proposed Final
11   Pretrial Order:
12          (1) The parties shall file in a separate pleading a stipulated-to description of the
13   case to be read to the jury;
14          (2) For purposes of voir dire, the parties shall provide a joint master list of the name
15   of every witness who may be called at trial;
16          (3) The parties shall file in a joint separate pleading a proposed set of voir dire
17   questions. The voir dire questions shall be drafted in a neutral manner. To the extent
18   possible, the parties shall stipulate to the proposed voir dire questions. If the parties have
19   any disagreement about a particular question, the party or parties objecting shall state the
20   reason for their objection below the question.
21          (4) The parties shall file in a joint separate pleading a proposed set of jury
22   instructions.4
23          (5) Each party shall file in a separate pleading a form of verdict to be given to the
24   jury at the end of the trial.
25          IT IS FURTHER ORDERED that, if the case will be tried to a jury, in addition to
26   filing with the Clerk of the Court, the parties shall also submit their joint proposed voir
27   3
       The exhibits do not need to be delivered to court at the final pretrial conference. They
     should be marked and given to the courtroom deputy by the morning trial begins.
28   4
       See Guidelines for Jury Instructions in Civil Cases located on the Court’s website at
     www.azd.uscourts.gov under Judges’ Information/Orders, Forms and Procedures.

                                                  -3-
 1   dire questions, stipulated-to statement of the case, joint proposed jury instructions, and
 2   separate forms of verdict in a Word compatible format to the chambers’ e-mail address.
 3          IT IS FURTHER ORDERED that, if the case will be tried to the Court, each party
 4   shall lodge proposed findings of fact and conclusions of law by no later than three (3) days
 5   after the conclusion of trial. These proposed findings of fact and conclusions of law shall
 6   be submitted in both written copy and in a Word compatible format to the chambers’ e-
 7   mail address.
 8          IT IS FURTHER ORDERED that the parties shall keep the Court informed of the
 9   possibility of settlement and, should settlement be reached, the parties shall promptly
10   present a Stipulation and Order of Dismissal for signature by the undersigned. Mere Notice
11   of Settlement or notification by phone or e-mail of settlement shall not suffice to vacate
12   the trial date, nor excuse the parties from being ready and able to proceed with trial at the
13   time and on the date set for trial.
14          IT IS FURTHER ORDERED that, in order to facilitate the creation of an accurate
15   record, the parties shall file a “Notice to the Court Reporter” one week before trial
16   containing the following information that may be used at trial:
17          a.       Proper names, including those of witnesses;
18          b.       Acronyms;
19          c.       Geographic locations;
20          d.       Technical (including medical) terms, names, or jargon;
21          e.       Case names and citations; and
22          f.       Pronunciation of unusual or difficult words or names.
23          Further, counsel will advise Judge Rayes’ Court Reporter if counsel would like to
24   receive a real-time feed, daily turnaround, or any expedited transcript during any of the
25   proceedings as soon as possible in order to ensure the proper paperwork is in place and
26   arrangements made for a real-time test run before the actual proceeding. No real-time feed
27   will be facilitated the day of trial. Counsel shall also send (or transmit electronically) to the
28   Court Reporter a copy of the concordance from key depositions.


                                                   -4-
 1          IT IS FURTHER ORDERED that this Court views compliance with the
 2   provisions of this Order as critical to its case management responsibilities and the
 3   responsibilities of the parties under Rule 1 of the Federal Rules of Civil Procedure.
 4          Dated this 22nd day of September, 2021.
 5
 6
 7
 8
                                                   Douglas L. Rayes
 9                                                 United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -5-
